NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAY LEE VAUGHN,                                 No. 19-15547

                Plaintiff-Appellant,            D.C. No. 1:15-cv-01902-LJO-JLT

 v.
                                                MEMORANDUM*
C. WEGMAN,

                Defendant-Appellee,

and

BOWMAN,

                Defendant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      California state prisoner Ray Lee Vaughn appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging violations of the

First Amendment, the Fourteenth Amendment’s Equal Protection Clause, and the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”), arising out of

the denial of his request for inclusion on the prison’s Jewish religious services list

and kosher meal plan. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1247 (9th Cir. 2016). We

affirm.

      The district court properly granted summary judgment on Vaughn’s First

and Fourteenth Amendment claims because Vaughn failed to raise a genuine

dispute of material fact as to whether Wegman personally participated in the

decisions that Vaughn challenges, or exercised authority over the individuals who

made those decisions. See Mendiola-Martinez, 836 F.3d at 1247 (explaining that

summary judgment is proper if a plaintiff “fails to make a sufficient showing to

support an element of” his claims); Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

2002) (explaining that in order to demonstrate liability under § 1983, “there must

be a showing of personal participation in the alleged rights deprivation”).

      The district court properly dismissed Vaughan’s RLUIPA claim as moot

because Vaughn was transferred to a different prison where he now receives

kosher meals and there is no reasonable expectation that Wegman will violate his

rights in the future. See Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015)


                                           2                                    19-15547
(explaining that “RLUIPA does not authorize suits for damages against state

officials in their individual capacities”); see id. (explaining that claims for

injunctive relief are moot once the “inmate is removed from the environment in

which he is subjected to the challenged policy or practice” (citation and internal

quotation marks omitted)).

      Vaughn’s motion for a temporary restraining order (Docket Entry No. 24) is

denied.

      AFFIRMED.




                                           3                                      19-15547